Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 were previously pending and subject to the non-final office action mailed October 23rd, 2020. In the Response, submitted February 22nd, 2021, claims 1-2, 10, 15, and 19 were amended and no new matter was added. Therefore, claims 1-20 are currently pending and subject to the following Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on February 22nd, 2021, have been fully considered and each argument will be respectfully address in the following final office action.

Discussion of Rejections under 35 U.S.C. § 103
	Applicant’s remarks filed on pages 7-10 of the Response concerning the previous rejection of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are moot in view of the amended rejections below. In view of the amendments to claims 1-2, 10, 15, and 19, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1-20 that may be found starting on page 5 of this Office Action. 

	On pages 8-9 of the Response, the Applicant argues the following:
	“Because Skaaksrud and Gil do not teach a basis for a division into first and second sets of item transactions, Skaaksrud and Gil cannot further teach or suggest such division based on a number of the plurality of ADUs that are available. Skaaksrud and Gil therefore cannot teach or suggest at least "divid[ing] the set, based at least in part on item transaction information corresponding to the individual item transactions of the set and on a number of the plurality of ADUs that are available […]” as recited in amended Claims 1 and 15. Burch does not cure this deficiency in Skaaksrud and Gil, alone or in combination.  […] Among the features disclosed in Burch for managing logistics information is a container interface display on a shipping container which may store, among other items, contents data related to the contents of the container. Burch, FIGS. 1-2 and [ 0077] […] However, Burch contains no other reference to autonomous vehicles. Moreover, because the contents data disclosed in Burch is pre-determined before the container is unloaded and the items distributed for delivery, Burch cannot teach or suggest division into a first set of manual item transactions and a second set of autonomous item transactions based at least in part on a number of the plurality of ADUs in a mothership that are available.”

	The Examiner agrees that Skaaksrud in combination with Gil and Burch does not explicitly teach the particular feature for dividing the set based at least in part on a number of the plurality of ADUs in a mothership that are available. However, in view of the amendments to claims 1-2, 10, 15, and 19, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1-20 that may be found starting on page 5 of this Office Action.

	On pages 9-10 of the Response, the Applicant argues the following:
	“Claims 2-14 and 16-20 each depend from independent Claim 1 or 15, and incorporate every feature recited in their respective independent claims. Therefore, for at least the same reasons discussed above with regard to Claims 1 and 15, the combination of Skaaksrud, Gil, and Burch does not teach or suggest every element of dependent Claims 2-14 and 16-20 […] The additional citations of New Atlas, Harvey, Bokeno, and Jamjoom with regard to certain dependent claims do not cure these deficiencies of Skaaksrud, Gil, and Burch, alone or in combination […] Therefore, the combined teachings of Skaaksrud, Gil, Burch, New Atlas, Harvey, Bokeno, and Jamjoom do not teach or suggest every element of dependent Claims 2-14 and 16-20.”

	In view of the amendments to claims 1-2, 10, 15, and 19, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1-20 that may be found starting on page 5 of this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud U.S. Publication No. 2015/0349917, hereafter known as Skaaksrud, in view of Gil U.S. Publication No. 2017/0313421, hereafter known as Gil, in further view of Burch et al. U.S. Publication No. 2016/0239802, hereafter known as Burch, in further view of Banvait et al. U.S. Publication No. 2019/0220819, hereafter known as Banvait. 

	Regarding claim 1, Skaaksrud teaches the following limitations: 
A mothership, comprising: a freight bay, configured to store a plurality of autonomous delivery units (ADUs). In the following citation, Skaaksrud Skaaksrud teaches that various autonomous vehicles may leave and return to the central vehicle; equivalent to storing a plurality of autonomous delivery units.   
¶ [1286] "the node-enabled autonomous vehicle 6700 may use a central courier vehicle (e.g., truck, van) as a type of base from which to make runs to different addresses to pick up one or more packages for shipment, or drop off one or more packages for delivery […] the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.)"
A scheduling and control computer. In the following citation, Skaaksrud discloses the aforementioned courier vehicle having a master node, comprising a processing unit that has a memory accessible by said processing unit, that may communicate delivery shipment information to other node-enabled, such as the autonomous vehicle (similar to a scheduling computer). 
¶ [1321] "courier transit vehicle 6910 has a courier transit vehicle mobile master node 6915, such as that illustrated in FIG. 69A. Such a master node 6915 on board the vehicle 6910 allows master node 6915 to more efficiently manage and report on packages picked up and delivered as well as deliver shipment information to the node-enabled." 
¶ [0145] "an exemplary master node is a device having a processing or logic unit, a short-range radio used for communicating with other nodes (ID nodes and other master nodes), a medium and/or long-range radio for communication with the server 100, memory accessible by the processing unit..."
Identify a set of item transactions along an item route, each item transaction comprising a delivery or a pick-up of an item at a delivery point. In the following citations, Skaaksrud discloses a courier vehicle that receives shipping information for a package from a server, followed by communicating that information from the courier vehicle to the autonomous vehicle. Furthermore, Skaaksrud discloses using the shipping information to create a loading scheme of packages related to a delivery schedule (similar to identifying a delivery transaction to occur along a route).
¶ [1326] "For example, as shown in FIG. 69A, courier transport vehicle master node 6915 may receive and download shipping formation on a package to be picked up (if the logistics transaction is a pick up operation for autonomous vehicle 6700) from server 100, and then provide that shipping information to mobile master node 6725 in vehicle 6700."
¶ [0539] “such shipping information may be used to create a loading scheme to help organize where to locate or relocate the node-enabled packages. Thus, the location or relocation of the node-enabled package within the vehicle may be determined according to a loading scheme. In more detail, such a loading scheme may be related to an anticipated delivery schedule, where the node-enabled package may be placed within or removed from the vehicle according to the anticipated delivery schedule.“
¶ [1326] "For example, as shown in FIG. 69A, courier transport vehicle master node 6915 may receive and download shipping information on a package to be picked up (if the logistics transaction is a pick up operation for autonomous vehicle 6700) from server 100, and then provide that shipping information to mobile master node 6725 in vehicle 6700."
¶ [0548] “With at least the shipping information at the server 100, server 100 may determine a predicted shipping path for the package 130 […] indicating an optimal route for shipping an item from point A to point B that uses a particular shipping path […] the predicted path may only be for a portion of the route between two points, such as an origin point and a destination point.”
¶ [0855] “delivery point may be a designated shipping area, delivery area, or a general package handling area”.
[…] a second set of autonomous item transactions for execution by the plurality of ADUs. In the following citations, Skaaksrud discloses a courier vehicle having a master node that receives shipping information from a server and communicates said shipping information to an autonomous delivery vehicle housed within the courier vehicle (equivalent to the second set of autonomous item transactions). Further, Skaaksrud teaches that the central vehicle may include loading an unloading mechanisms to help unload and load various autonomous vehicles as the depart and return to the central vehicles; equivalent to the plurality of ADUs.
¶ [0533]”node packages may be placed into particular storage locations according to shipping information related to the node packages. For example, the node packages may be placed into particular storage locations according to weights of the particular node packages, a planned loading scheme (such as according to an anticipated delivery schedule)…”
¶ [1326] "For example, as shown in FIG. 69A, courier transport vehicle master node 6915 may receive and download shipping information on a package to be picked up (if the logistics transaction is a pick up operation for autonomous vehicle 6700) from server 100, and then provide that shipping information to mobile master node 6725 in vehicle 6700."
¶ [1428] "Moreover, at least some of the exemplary embodiments disclosed herein may be used independently from one another and/or in combination with one another…"
¶ [1286] " the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.)"

[…] ADU departure and return locations based on the […] and the second set. In the following citation, Skaaksrud discloses an autonomous vehicle departing a courier vehicle to the transaction location, which could be a delivery or pickup, and returning to the courier to complete the transaction. If the autonomous vehicle is returning to the courier vehicle with a package that was picked up, it will have been returning based on the shipping information (similar to an ADU departure and return location based on a set of transactions). 
¶ [1322] "Autonomous vehicle 6700 may be deployed from the courier transport vehicle 6910 and travel to and from a transaction location (e.g., a pickup location, address, designated area for dropping off packages, and the like) where the vehicle 6700 may pick up or drop off a package. "
¶ [1326] "For example, as shown in FIG. 69A, courier transport vehicle master node 6915 may receive and download shipping information on a package to be picked up (if the logistics transaction is a pick up operation for autonomous vehicle 6700) from server 100, and then provide that shipping information to mobile master node 6725 in vehicle 6700." 
Generating a mothership manifest indicating the transactions in […] and second set. In the following citations, Skaaksrud discloses a courier vehicle that communicates shipping information to the node-enabled according to a delivery scheme/schedule. The node enabled may be an autonomous vehicle or an operator’s user access device operating as a node for manual deliveries. 
¶ [1321] "courier transit vehicle 6910 has a courier transit vehicle mobile master node 6915, such as that illustrated in FIG. 69A. Such a master node 6915 on board the vehicle 6910 allows master node 6915 to more efficiently manage and report on packages picked up and delivered as well as deliver shipment information to the node-enabled."
¶ [0539] “such shipping information may be used to create a loading scheme to help organize where to locate or relocate the node-enabled packages. Thus, the location or relocation of the node-enabled package within the vehicle may be determined according to a loading scheme. In more detail, such a loading scheme may be related to an anticipated delivery schedule, where the node-enabled package may be placed within or removed from the vehicle according to the anticipated delivery schedule.“
¶ [0536] “the method that determines a node location may further generate a location message regarding where the node-enabled package is located within the vehicle based upon the determined location of the node. Such a message may be displayed to a user (e.g., logistics personnel that handle packages being shipped) on a user interface of a node or user access device operating as a node (e.g., smartphone or smart wearable device).”
Communicate the item transactions in the second set to the plurality of ADUs. In the following citation, Skaaksrud discloses a courier vehicle with a master node receiving shipping information from a server, followed by communicating said shipping information from the courier vehicle to the mobile master node in the autonomous vehicle (similar to communicating sets of item transactions to an ADU). Further, Skaaksrud teaches that various autonomous vehicles may be loaded/unloaded by the central vehicle (see ¶ [1286]); equivalent to a mothership comprising a plurality of ADUs to perform the scheduled deliveries.   
¶ [1326] "For example, as shown in FIG. 69A, courier transport vehicle master node 6915 may receive and download shipping formation on a package to be picked up (if the logistics transaction is a pick up operation for autonomous vehicle 6700) from server 100, and then provide that shipping information to mobile master node 6725 in vehicle 6700."

The plurality of ADUs, each ADU configured to automatically: receive item information from the mothership. In the following citation, Skaaksrud discloses an autonomous vehicle with a mobile master node receiving shipping information from a master node from a courier vehicle (similar to an ADU receiving item Skaaksrud teaches that various autonomous vehicles may be loaded/unloaded by the central vehicle (see ¶ [1286]); equivalent to a mothership comprising a plurality of ADUs to perform the scheduled deliveries.   
¶ [1326] "For example, as shown in FIG. 69A, courier transport vehicle master node 6915 may receive and download shipping information on a package to be picked up (if the logistics transaction is a pick up operation for autonomous vehicle 6700) from server 100, and then provide that shipping information to mobile master node 6725 in vehicle 6700."
 …travel from the mothership to a delivery point indicated by the item information. In the following citation, Skaaksrud discloses an autonomous vehicle that is deployed from a courier vehicle and travels to a transaction location based on aforementioned shipping information of a package (similar to traveling from a mothership to a location indicated by item information).
¶ [1322] “Autonomous vehicle 6700 may be deployed from the courier transport vehicle 6910 and travel to and from a transaction location (e.g., a pickup location, address, designated area for dropping off packages, and the like) where the vehicle 6700 may pick up or drop off a package.“
…deliver or pick-up an item at the delivery point indicated by the item information. In the following citation, Skaaksrud discloses an autonomous vehicle that is deployed from a courier vehicle and travels to a location based on aforementioned shipping information of a package to perform a transaction (similar to delivering/picking up an item at a location indicated by item information). 
¶ [1322] “Autonomous vehicle 6700 may be deployed from the courier transport vehicle 6910 and travel to and from a transaction location (e.g., a pickup location, address, designated area for dropping off packages, and the like) where the vehicle 6700 may pick up or drop off a package.“
…and return to the mothership. In the following citation, Skaaksrud discloses an autonomous vehicle that departs and returns to a central vehicle (similar to returning to the mothership). 
¶ [1286] "the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.)"
Although Skaaksrud teaches a courier vehicle that receives shipping information for a package from a server and using the shipping information to create a loading scheme of packages related to a delivery schedule (equivalent to identifying a set of transactions along an item route, each item transaction comprising a delivery or pick up of an item at a delivery point), Skaaksrud does not explicitly teach dividing the set into a first set of manual item transaction, each manual item transaction corresponding to an item to be delivered or picked up at a delivery point manually by a human operator and a second set of autonomous item transactions for execution by the one or more ADUs. 

However, Gil teaches the following:
Divide the set […] into a first set of manual item transactions, each manual item transaction corresponding to an item to be delivered or picked up at a delivery point manually by a human operator, and a second set of autonomous item transactions for execution by the plurality of ADU’s.

	Gil teaches a “a primary delivery vehicle, a UAV support mechanism coupled to the primary delivery vehicle, the UAV support mechanism configured for supporting one or more UAVs” (¶ [0022]). Further, the “primary parcel delivery vehicle 10 may be a hybrid vehicle for standard, manual deliveries by a driver and UAV deliveries, helping the driver handle deliveries along a route”, (¶ [0115]). Further, Gil teaches “the delivery vehicle 10 is configured such that parcels stored in the delivery vehicle's interior package cabin can be secured to one of the UAVs 100 in an automated fashion” (¶ [0116]), “the central computing entity 802 may assign or associate one or more planned times for each parcel 300—along with a planned time for specific activities for the parcel 300, each stop of a route/flight, each route/flight, and/or the like. A planned time may be the time for handling (e.g., sorting, re-wrapping, loading, unloading, inspecting, picking up, delivering, labeling, over-labeling, engaging, disengaging, and/or the like) a parcel 300” (¶ [0326]), “the central computing entity 802 can create/generate dispatch plans for carrying out the pick-ups and/or deliveries for the UAV computing entity […] dispatch plans are groups of routes/flights planned to be dispatched together along with their associated delivery and pick-up assignments.” (¶ [0351]). Further, “an appropriate computing entity (e.g., delivery vehicle computing entity 810 […] can automatically initiate the loading of the parcels 300 for the new logical grouping for takeoff and delivery via one or more UAVs” (¶ [0358]). 
	Thus, Gil teaches that a primary delivery vehicle (configured to support one or more UAVs) may be a hybrid vehicle that carries packages with computer generated assigned deliveries to be performed by both a driver for manual deliveries and UAVs that may automatically be loaded with delivery parcels according to a planned time for handling. This is considered to be equivalent to dividing a set of item transactions into two sets; a first sets of manual item transactions corresponding to an item to be delivered or picked up at a delivery 
	Further, Skaaksrud does not explicitly teach the determination aspect of determining an ADU’s departure and return location based on both the first set and second set. However, Gil teaches the following: 

	Determine ADU departure and return locations based on the first set and second set.  
	Gil teaches “a UAV 100 may be dispatched from a vehicle to a delivery point/location or a pick-up location, and upon delivery or pick-up of a parcel, the UAV 100 returns to the vehicle 10 […] the UAV computing entity 808 navigates the UAV 100 to the vehicle 10 […] the UAV computing entity 808 may communicate with the delivery vehicle computing entity 810 and/or the central computing entity 802 to determine the location of the vehicle 10 and/or the planned route of the vehicle 10” (¶ [0436]). Thus, Gil teaches that a UAV computing entity of the UAV may determine a return location to a delivery vehicle by determining the planned route of the vehicle, where the planned route of the vehicle corresponds to assignments of planned times for handling packages on the delivery vehicle by either the driver or UAV (See ¶ [0115], ¶ [0326], ¶ [0351]), equivalent to determining ADU return location based on the first set and second set of item transactions. 
	Further, Gil teaches “the UAVs 100 are configured to be dispatched from the vehicle 10, deliver parcels 300 to consignee locations, and return to the vehicle 10” (¶ [0114]), “, the UAVs 100 may be dispatched based on […] geofencing, and the like.” ¶ [0310]), “dispatch plans are groups of routes/flights planned to be dispatched together along with their associated delivery and pick-up assignments” (¶ [0351]), “a determination that a primary parcel delivery vehicle 10 and/or UAV 100 has entered a defined geofenced area […] once the 10 and/or UAV 100 has entered a defined geofenced area, UAVs 100 may be dispatched from the vehicle 10 to deliver parcels 300 to delivery/pick-up points/locations positioned within the geofenced area.”(¶ [0365]). Thus, Gil teaches that a departure location for a UAV from a vehicle may be determined based on entering a defined geofence area and a dispatch plan, where the dispatch plans are routes based on assignments for packages corresponding to planned times for handling each package on the delivery vehicle by either the driver or UAV (See ¶ [0115], ¶ [0326], ¶ [0351]), equivalent to determining an ADU departure location based on the first set and second set of item transactions. 

	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have modified the system of Skaaksrud with the teachings of Gil by including a feature of a hybrid delivery truck that carries assigned packages for either manual delivery by a driver of the delivery vehicle or delivery by a plurality of UAVs dispatched from the delivery vehicle, where the departure and return locations for the UAV are based on the dispatch plan according to the package assignments, as taught by Gil, into the system of Skaaksrud comprising a delivery vehicle that may dispatch autonomous vehicles to perform package deliveries from the delivery vehicle. One of ordinary skill in the art would have been motivated to make such a modification with the purpose to “assist carrier personnel by reducing the physical demands required in the transportation and delivery process” (¶ [0002]), as suggested by Gil, and when one considers “UAV-based deliveries improve the efficiency of human resources, enabling—for example—a single driver or delivery person to manage the delivery or more parcels in less time” (¶ [0111]), as suggested by Gil. Further, one of ordinary skill in the art would have recognized that the teachings of Gil are compatible with the system of Skaaksrud as they share capabilities and characteristics; namely, they are both systems directed to dispatching autonomous vehicles from a delivery vehicle to perform package deliveries. 

	Although Skaaksrud in view of Gil teaches a system that may generate dispatch plans for carrying out deliveries of parcels and associating/assigning each individual parcel with a handling time for performing a delivery, where each parcel is loaded onto a hybrid vehicle from which a driver and a UAV may deliver packages from; Skaaksrud in view of Gil does not explicitly teach that the dispatch plans are divided between the UAV and the driver based at least in part on item transaction information corresponding to the individual item transactions of the set.

	However, Burch teaches the following:
	Divide the set, based at least in part on item transaction information corresponding to the individual item transactions of the set […];
	Burch teaches “A logistics operation that involves shipping one or more items often includes loading a container with the items, transporting the container from an originating point to a destination point, and unloading the contents of what is stored within the container at the destination point […] the items may be safely shipped with the container to a different location via a mode of transportation (e.g., aircraft, train, automotive vehicle, and the like)” (¶ [0004]). Further, Burch teaches “Contents data 280 is a type of item-level information of managed logistics information 270 […] Contents data 280 may, for example, generally include information identifying what is stored within the container” (¶ [0084]) and “contents data 280 may also include item shipping information associated with respective items within the container. Such item-specific information may include delivery related parameters for a particular item, such as a delivery date for the item […] a delivery mode identifier for the item (e.g., courier personnel, autonomous vehicle, etc.)” (¶ [0085]). 

Skaaksrud in view of Gil with the teachings of Burch by incorporating a feature for managing information associated with each individual item to be delivered within a shipping container, including information regarding whether the item is to be delivered by personnel or an autonomous vehicle, as taught by Burch, into the system of Skaaksrud in view of Gil that is configured to generate dispatch plans associated with each parcel stored in a hybrid delivery vehicle. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “enhance and improve logistics operations related to the container”1 transporting the parcels, such as the hybrid vehicle of Skaaksrud in view of Gil. Further, one of ordinary skill in the art would have been motivated to incorporate a feature into the system of Skaaksrud in view of Gil for storing and managing information regarding whether an item is to be delivered by personnel or an autonomous vehicle from a shipping container when one considers such a modification “improves how to proactively notify logistics personnel and other logistics entities” (¶ [0171]), as suggested by Burch. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Burch are compatible with the system of Skaaksrud in view of Gil as they share capabilities and characteristics; namely, they are both systems directed to delivering items stored in an automotive vehicle and managing information associated with the delivery of each stored item. 

	Skaaksrud in view of Gil/Burch does not explicitly teach a feature for dividing the set based at least in part on a number of the plurality of ADUs that are available.

	However, Banvait teaches the following:
Divide the set, based at least in part […] on a number of the plurality of ADUs that are available […];
	Banvait teaches “an autonomous vehicle may be scheduled to perform deliveries in a specific geographic region and the identification component 602 may identify packages to be delivered in that geographic area” (¶ [0038]); “The drones may dock, attach, or rest inside the vehicle, such as within a cargo area or other compartment” (¶ [0013]); “a control system for an automated vehicle may include an identification component, a delivery route component, a control component, and a release component” (¶ [0012]); “the delivery route component 604 may determine a delivery route that optimizes delivery based on the use of one or more aerial vehicles that can selectively depart from the autonomous delivery vehicle (which may be a ground vehicle) to carry packages to specific delivery locations.” (¶ [0039]); “FIG. 4 is a schematic diagram illustrating a method 400 for generating a delivery route” (¶ [0030]); “method 400 begins and delivery locations 402, drone information 404, payload capability 406, and/or other information may be provided to a route generation algorithm or model […] Based on the provided information, the route generation algorithm or model 408 generates a delivery route 410 […] The drone information 404 may include information about a number of drones to be used during delivery” (¶ [0031]); “release component 608 is configured to determine timing for release of one or more automated aerial vehicles during navigation of the delivery route […] the release component 608 may generate a control signal to send a wired or wireless message to an aerial vehicle to depart from a cargo area with a package for delivery” (¶ [0044]); “the release component 608 may provide a message to an aerial vehicle (e.g., using a wireless transceiver) indicating which package is to be delivered […] the message may include a serial number that matches a barcode on a package within a cargo area of the autonomous ground vehicle” (¶ [0045]). 
	Thus, Banvait teaches a system including an autonomous vehicle that is scheduled to perform a set of deliveries in a specific geographic region, where a control system of the 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Skaaksrud in view of Gil/Burch with the teachings of Banvait by incorporating a feature for dividing a set of scheduled deliveries assigned to an autonomous vehicle in a specific geographic region based on a predetermined number of drones docked in the autonomous vehicle, as taught by Banvait, into the system of  Skaaksrud in view of Gil/Burch that is configured to generate dispatch plans associated with each parcel stored in a hybrid delivery vehicle. One of ordinary skill in the art would have been motivated to make this modification when one considers that incorporating a feature for dividing a set of scheduled deliveries based on a number of available drones within an autonomous delivery vehicle “may result in a shorter or quicker completion of a package delivery route” (¶ [0031]), as suggested by Banvait. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Banvait are compatible with the system of Skaaksrud in view of Gil/Burch as they share capabilities and characteristics; namely, they are both systems directed to delivering packages by an autonomous vehicle and dividing a set of scheduled deliveries between an onboard human and plurality of UAVs. 

Regarding claim 2, Skaaksrud in view of Gil/Burch/Banvait teaches the limitations of claim 1. Furthermore, Skaaksrud teaches the following: 
The plurality of ADUs comprise a GPS receiver. In the following citations, Skaaksrud discloses an autonomous vehicle that comprises a control system with GPS receiver circuitry (similar to an ADU comprising a GPS receiver). 
¶ [1282] "Exemplary control system 6705 is disposed within or on the autonomous vehicle 6700."
¶ [1283] "control system 6705 may also include guidance equipment, such as ... GPS receiver circuitry"  

Regarding claim 3, Skaaksrud in view of Gil/Burch/Banvait teaches the limitations of claim 1. Furthermore, Skaaksrud teaches the following: 
The mothership further comprises a mothership control computer, configured to autonomously control the mothership along the item route. In the following citations, Skaaksrud discloses a transport vehicle carrying packages that may be an autonomous vehicle and includes a master node. As discussed above, the master node is a computing device with memory and a processor. Further, the master node in a courier vehicle may receive shipment information from a server that includes data relating to a delivery schedule. One of ordinary skill in the art would recognize that an autonomous delivery vehicle would use said shipment information to be guided along a delivery route. Furthermore, although the transport vehicle and courier vehicle are described in two different embodiments, they share similar functions of storing packages for delivery and Skaaksrud 
[0530] “exemplary vehicle 9300 is illustrated as an example of a general mobile logistics transport or conveyance carrying packages being shipped. Those skilled in the art will appreciate that vehicle 9300 may be implemented as various types of logistics conveyances (e.g., automobile, delivery van, autonomous vehicle...)
[0531] "Vehicle 9300 includes a vehicle master node"
[1326] "courier transport vehicle master node 6915 may receive and download shipping information..."
[0593] "shipping information may be used to create a loading scheme...such a loading scheme may be related to an anticipated delivery schedule"

	Regarding claim 6, Skaaksrud in view of Gil/Burch/Banvait teaches the limitations of claim 1. Furthermore, Skaaksrud teaches the following: 
The mothership further comprises a ramp configured to allow ingress and egress by the ADUs to and from the freight bay. In the following citation, Skaaksrud discloses a central vehicle having a ramp from which an autonomous vehicle departs and returns (similar to a mothership with a ramp allowing ingress and egress by ADUs).
 ¶ [1286] "the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms…"

Regarding claim 7, Skaaksrud in view of Gil/Burch/Banvait teaches the limitations of claim 1. Furthermore, Skaaksrud 
The mothership comprises automated loading means for loading an item onto an ADU. In the following citation, Skaaksrud discloses a central vehicle that includes articulating loading and unloading mechanisms, including robotic arms, to help load and unload autonomous vehicles as they leave and return from the central vehicle. This is similar to a mothership comprising automated means for loading items onto an ADU. 
¶ [1286] "In some embodiments, the node-enabled autonomous vehicle 6700 may use a central courier vehicle (e.g., truck, van) as a type of base from which to make runs to different addresses to pick up one or more packages for shipment, or drop off one or more packages for delivery. In such an embodiment, the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.). “

Regarding claim 8, Skaaksrud in view of Gil/Burch/Banvait teaches the limitations of claim 1. Furthermore, Skaaksrud teaches the following: 
One or more of the ADUs comprises item loading means or item drop off means. In the following citation, Skaaksrud discloses an autonomous vehicle with an articulation system that places packages within a storage compartment in itself (similar to an ADU with item loading or drop-off means).
¶ [1344] "the autonomous vehicle may further comprise a package payload storage and a package articulation system that may be operative 

Regarding claim 9, Skaaksrud in view of Gil/Burch/Banvait teaches the limitations of claim 1. Further, Skaaksrud teaches the limitations of claim 8. Furthermore, Skaaksrud teaches the following:
 The item loading means comprises a scoop. In the following citation, Skaaksrud discloses the use of an articulating scoop as a means for an autonomous vehicle to place packages into a storage within itself (similar to a loading means comprising a scoop). 
¶ [1344] "the illustrated package articulation system shown in FIGS. 69A and 69B may take a variety of controllable machinery, such as lift gates, robotic arms, articulating scoops, and the like to capture a package and transport the package safely between locations."

Regarding claim 10, Skaaksrud in view of Gil/Burch/Banvait teaches the limitations of claim 1. Further, Skaaksrud teaches the limitations of claim 8. Furthermore, Skaaksrud teaches the following: 
At least one of the ADUs comprises a bed, and wherein the item drop off means comprises a bed lifting means. In the following citations, Skaaksrud 
¶ [1344] "the autonomous vehicle may further comprise a package payload storage and a package articulation system that may be operative to place the package within the package payload storage and remove the package from within the package payload storage."
¶ [1344] "the illustrated package articulation system shown in FIGS. 69A and 69B may take a variety of controllable machinery, such as lift gates..."

Regarding claim 11, Skaaksrud in view of Gil/Burch/Banvait teaches the limitations of claim 1. Furthermore, Skaaksrud teaches the following:
The mothership further comprises an item storage system located within the freight bay, and a robotic arm configured to retrieve and store items in the item storage system. In the following citations, Skaaksrud discloses that packages may be stored and organized within node-enabled storage units that are in communication with the delivery vehicle they are stored within (similar to a mothership with an item storage system in the freight bay). Further, the courier vehicle, wherein packages are stored, may load or unload autonomous vehicles with a robotic arm. 
¶ [0530] "Within exemplary vehicle 9300, packages may be placed, stored, and organized within different storage devices or units, such as storage unit A 9305 or storage unit B 9310."
¶ [0531] "Vehicle master node 9315 is shown operative to communicate with server 100 over a longer-range communication interfaces and operative to communicate with other nodes, such as master node 9320 associated with storage unit A 9305, master node 9325 associated with storage unit B 9310..."
¶ [1286] " the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.). " 

	Regarding claim 15, Skaaksrud teaches the following: 
Under control of one or more processors of a mothership, the mothership having a plurality of autonomous delivery units (ADUs) located therein, In the following citation, Skaaksrud discloses node enabled autonomous vehicles (similar to the ADUs) that use a central courier vehicle (similar to the mothership), that could be a truck or van, as a base wherein it is housed (similar to the purpose of a freight bay utilized for storage). Further, Skaaksrud teaches that various autonomous vehicles may leave and return to the central vehicle; equivalent to storing a plurality of autonomous delivery units.   
¶ [1286] "the node-enabled autonomous vehicle 6700 may use a central courier vehicle (e.g., truck, van) as a type of base from which to make runs to different addresses to pick up one or more packages for shipment, or drop off one or more packages for delivery […] the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.)”

 Identifying a set of item transactions along an item route, each item transaction comprising a delivery or a pick-up of an item at a delivery point. In the following citations,  Skaaksrud discloses a courier vehicle with a master node, comprising memory accessible by a processing unit, to receive shipping information from a server and create a delivery scheme according to a delivery schedule (similar to a mothership with a computer identifying a set of item transactions along an item route). 
¶ [1326] "For example, as shown in FIG. 69A, courier transport vehicle master node 6915 may receive and download shipping formation on a package to be picked up (if the logistics transaction is a pick up operation for autonomous vehicle 6700) from server 100, and then provide that shipping information to mobile master node 6725 in vehicle 6700."
¶ [0539] “such shipping information may be used to create a loading scheme to help organize where to locate or relocate the node-enabled packages. Thus, the location or relocation of the node-enabled package within the vehicle may be determined according to a loading scheme. In more detail, such a loading scheme may be related to an anticipated delivery schedule, where the node-enabled package may be placed within or removed from the vehicle according to the anticipated delivery schedule.“
¶ [0145] "an exemplary master node is a device having a processing or logic unit, a short-range radio used for communicating with other nodes (ID nodes and other master nodes), a medium and/or long-range radio for communication with the server 100, memory accessible by the processing unit..."
¶ [1326] "For example, as shown in FIG. 69A, courier transport vehicle master node 6915 may receive and download shipping information on a package to be picked up (if the logistics transaction is a pick up operation for autonomous vehicle 6700) from server 100, and then provide that shipping information to mobile master node 6725 in vehicle 6700."
¶ [0548] “With at least the shipping information at the server 100, server 100 may determine a predicted shipping path for the package 130 […] indicating an optimal route for shipping an item from point A to point B that uses a particular shipping path […] the predicted path may only be for a portion of the route between two points, such as an origin point and a destination point.”
¶ [0855] “delivery point may be a designated shipping area, delivery area, or a general package handling area”.

[…] ADU departure and return locations based on […] the second set. In the following citation, Skaaksrud discloses an autonomous vehicle departing a courier vehicle to the transaction location, which could be a delivery or pickup, and returning to the courier to complete the transaction. If the autonomous vehicle is returning to the courier vehicle with a package that was picked up, it will have been returning based on the shipping information (similar to an ADU departure and return location based on a set of transactions). 
¶ [1322] "Autonomous vehicle 6700 may be deployed from the courier transport vehicle 6910 and travel to and from a transaction location (e.g., a pickup location, address, designated area for dropping off packages, and the like) where the vehicle 6700 may pick up or drop off a package. "
¶ [1326] "For example, as shown in FIG. 69A, courier transport vehicle master node 6915 may receive and download shipping information on a package to be picked up (if the logistics transaction is a pick up operation for autonomous vehicle 6700) from server 100, and then provide that shipping information to mobile master node 6725 in vehicle 6700." 
Generating a mothership manifest indicating the transactions in the […] second set. In the following citations, Skaaksrud discloses a courier vehicle that communicates shipping information to the node-enabled according to a delivery scheme/schedule. The node enabled may be an autonomous vehicle or an operator’s user access device operating as a node for manual deliveries. 
¶ [1321] "courier transit vehicle 6910 has a courier transit vehicle mobile master node 6915, such as that illustrated in FIG. 69A. Such a master node 6915 on board the vehicle 6910 allows master node 6915 to more efficiently manage and report on packages picked up and delivered as well as deliver shipment information to the node-enabled."
¶ [0539] “such shipping information may be used to create a loading scheme to help organize where to locate or relocate the node-enabled packages. Thus, the location or relocation of the node-enabled package within the vehicle may be determined according to a loading scheme. In more detail, such a loading scheme may be related to an anticipated delivery schedule, where the node-enabled package may be placed within or removed from the vehicle according to the anticipated delivery schedule.“
¶ [0536] “the method that determines a node location may further generate a location message regarding where the node-enabled package is located within the vehicle based upon the determined location of the node. Such a message may be displayed to a user (e.g., logistics personnel that handle packages being shipped) on a user interface of a node or user access device operating as a node (e.g., smartphone or smart wearable device).”

Communicating a first item transaction of the second set to a first ADU of the plurality of ADUs. In the following citation, Skaaksrud discloses a courier vehicle with a master node receiving shipping information from a server, followed by communicating said shipping information from the courier vehicle to the mobile master node in the autonomous vehicle (similar to communicating sets of item transactions to an ADU). Further, Skaaksrud teaches that various autonomous vehicles may be loaded/unloaded by the central vehicle (see ¶ [1286]); equivalent to a mothership comprising a plurality of ADUs to perform the scheduled deliveries.   
¶ [1326] "For example, as shown in FIG. 69A, courier transport vehicle master node 6915 may receive and download shipping formation on a package to be picked up (if the logistics transaction is a pick up operation for autonomous vehicle 6700) from server 100, and then provide that shipping information to mobile master node 6725 in vehicle 6700."
 At a first ADU departure location, causing the first ADU to leave the mothership to execute the first item transaction; In the following citation, Skaaksrud discloses an autonomous vehicle that is deployed from a courier vehicle and travels to a transaction location based on aforementioned shipping information of a package to perform said transaction (similar to an ADU leaving the mothership to execute the first item transaction).
¶ [1322] “Autonomous vehicle 6700 may be deployed from the courier transport vehicle 6910 and travel to and from a transaction location (e.g., a pickup location, address, designated area for dropping off packages, and the like) where the vehicle 6700 may pick up or drop off a package.“
At a first ADU return location, causing the mothership to receive the first ADU subsequent to execution of the first item transaction. In the following citation, Skaaksrud discloses a central vehicle from which an autonomous vehicle departs and returns after performing transactions. 
¶[1322] “Autonomous vehicle 6700 may be deployed from the courier transport vehicle 6910 and travel to and from a transaction location (e.g., a pickup location, address, designated area for dropping off packages, and the like) where the vehicle 6700 may pick up or drop off a package.”
¶ [1286] "the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp…"
Although Skaaksrud teaches a courier vehicle that receives shipping information for a package from a server and using the shipping information to create a loading scheme of packages related to a delivery schedule (equivalent to identifying a set of transactions along an item route, each item transaction comprising a delivery or pick up of an item at a delivery point), Skaaksrud does not explicitly teach dividing the set into a first set of manual item transaction, each manual item transaction corresponding to an item to be delivered or picked up at a delivery point manually by a human operator and a second set of autonomous item transactions for execution by the one or more ADUs. 
However, Gil teaches the following:
Dividing the set […] into a first set of manual item transactions, each manual item transaction corresponding to an item to be delivered or picked up at a delivery point manually by a human operator, and a second set of autonomous item transactions for execution by the plurality of ADU’s.
	Gil teaches a “a primary delivery vehicle, a UAV support mechanism coupled to the primary delivery vehicle, the UAV support mechanism configured for supporting one or more UAVs” (¶ [0022]). Further, the “primary parcel delivery vehicle 10 may be a hybrid vehicle for standard, manual deliveries by a driver and UAV deliveries, helping the driver handle deliveries along a route”, (¶ [0115]). Further, Gil teaches “the delivery vehicle 10 is configured such that parcels stored in the delivery vehicle's interior package cabin can be secured to one of the UAVs 100 in an automated fashion” (¶ [0116]), “the central computing entity 802 may assign or associate one or more planned times for each parcel 300—along with a planned time for specific activities for the parcel 300, each stop of a route/flight, each route/flight, and/or the like. A planned time may be the time for handling (e.g., sorting, re-wrapping, loading, unloading, inspecting, picking up, delivering, labeling, over-labeling, engaging, disengaging, and/or the like) a parcel 300” (¶ [0326]), “the central computing entity 802 can create/generate dispatch plans for carrying out the pick-ups and/or deliveries for the UAV computing entity […] dispatch plans are groups of routes/flights planned to be dispatched together along with their associated delivery and pick-up assignments.” (¶ [0351]). Further, “an appropriate computing entity (e.g., delivery vehicle computing entity 810 […] can automatically initiate the loading of the 300 for the new logical grouping for takeoff and delivery via one or more UAVs” (¶ [0358]). 
	Thus, Gil teaches that a primary delivery vehicle (configured to support one or more UAVs) may be a hybrid vehicle that carries packages with computer generated assigned deliveries to be performed by both a driver for manual deliveries and UAVs that may automatically be loaded with delivery parcels according to a planned time for handling. This is considered to be equivalent to dividing a set of item transactions into two sets; a first sets of manual item transactions corresponding to an item to be delivered or picked up at a delivery point manually by a human operator and a second set of autonomous item transactions for execution by the plurality of ADU’s. 
	Further, Skaaksrud does not explicitly teach the determination aspect of determining an ADU’s departure and return location based on both the first set and second set. However, Gil teaches the following: 
	Determining ADU departure and return locations based on the first set and second set.  
	Gil teaches “a UAV 100 may be dispatched from a vehicle to a delivery point/location or a pick-up location, and upon delivery or pick-up of a parcel, the UAV 100 returns to the vehicle 10 […] the UAV computing entity 808 navigates the UAV 100 to the vehicle 10 […] the UAV computing entity 808 may communicate with the delivery vehicle computing entity 810 and/or the central computing entity 802 to determine the location of the vehicle 10 and/or the planned route of the vehicle 10” (¶ [0436]). Thus, Gil teaches that a UAV computing entity of the UAV may determine a return location to a delivery vehicle by determining the planned route of the vehicle, where the planned route of the vehicle corresponds to assignments of planned times for handling packages on the delivery vehicle by 
	Further, Gil teaches “the UAVs 100 are configured to be dispatched from the vehicle 10, deliver parcels 300 to consignee locations, and return to the vehicle 10” (¶ [0114]), “, the UAVs 100 may be dispatched based on […] geofencing, and the like.” ¶ [0310]), “dispatch plans are groups of routes/flights planned to be dispatched together along with their associated delivery and pick-up assignments” (¶ [0351]), “a determination that a primary parcel delivery vehicle 10 and/or UAV 100 has entered a defined geofenced area […] once the vehicle 10 and/or UAV 100 has entered a defined geofenced area, UAVs 100 may be dispatched from the vehicle 10 to deliver parcels 300 to delivery/pick-up points/locations positioned within the geofenced area.”(¶ [0365]). Thus, Gil teaches that a departure location for a UAV from a vehicle may be determined based on entering a defined geofence area and a dispatch plan, where the dispatch plans are routes based on assignments for packages corresponding to planned times for handling each package on the delivery vehicle by either the driver or UAV (See ¶ [0115], ¶ [0326], ¶ [0351]), equivalent to determining an ADU departure location based on the first set and second set of item transactions. 
	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have modified the system of Skaaksrud with the teachings of Gil by including a feature of a hybrid delivery truck that carries assigned packages for either manual delivery by a driver of the delivery vehicle or delivery by a plurality of UAVs dispatched from the delivery vehicle, where the departure and return locations for the UAV are based on the dispatch plan according to the package assignments, as taught by Gil, into the system of Skaaksrud comprising a delivery vehicle that may dispatch autonomous vehicles to perform package deliveries from the delivery vehicle. One of ordinary skill in the art would have been motivated to make such a modification with the purpose to “assist carrier personnel by reducing the physical demands required in the transportation and delivery process” (¶ [0002]), as Gil, and when one considers “UAV-based deliveries improve the efficiency of human resources, enabling—for example—a single driver or delivery person to manage the delivery or more parcels in less time” (¶ [0111]), as suggested by Gil. Further, one of ordinary skill in the art would have recognized that the teachings of Gil are compatible with the system of Skaaksrud as they share capabilities and characteristics; namely, they are both systems directed to dispatching autonomous vehicles from a delivery vehicle to perform package deliveries.
	Although Skaaksrud in view of Gil teaches a system that may generate dispatch plans for carrying out deliveries of parcels and associating/assigning each individual parcel with a handling time for performing a delivery, where each parcel is loaded onto a hybrid vehicle from which a driver and a UAV may deliver packages from; Skaaksrud in view of Gil does not explicitly teach that the dispatch plans are divided between the UAV and the driver based at least in part on item transaction information corresponding to the individual item transactions of the set.

	However, Burch teaches the following:
	Divide the set, based at least in part on item transaction information corresponding to the individual item transactions of the set […];
	Burch teaches “A logistics operation that involves shipping one or more items often includes loading a container with the items, transporting the container from an originating point to a destination point, and unloading the contents of what is stored within the container at the destination point […] the items may be safely shipped with the container to a different location via a mode of transportation (e.g., aircraft, train, automotive vehicle, and the like)” (¶ [0004]). Further, Burch teaches “Contents data 280 is a type of item-level information of managed logistics information 270 […] Contents data 280 may, for example, generally include information 280 may also include item shipping information associated with respective items within the container. Such item-specific information may include delivery related parameters for a particular item, such as a delivery date for the item […] a delivery mode identifier for the item (e.g., courier personnel, autonomous vehicle, etc.)” (¶ [0085]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Skaaksrud in view of Gil with the teachings of Burch by incorporating a feature for managing information associated with each individual item to be delivered within a shipping container, including information regarding whether the item is to be delivered by personnel or an autonomous vehicle, as taught by Burch, into the system of Skaaksrud in view of Gil that is configured to generate dispatch plans associated with each parcel stored in a hybrid delivery vehicle. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “enhance and improve logistics operations related to the container”2 transporting the parcels, such as the hybrid vehicle of Skaaksrud in view of Gil. Further, one of ordinary skill in the art would have been motivated to incorporate a feature into the system of Skaaksrud in view of Gil for storing and managing information regarding whether an item is to be delivered by personnel or an autonomous vehicle from a shipping container when one considers such a modification “improves how to proactively notify logistics personnel and other logistics entities” (¶ [0171]), as suggested by Burch. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Burch are compatible with the system of Skaaksrud in view of Gil as they share capabilities and characteristics; namely, they are both systems directed to delivering items stored in an automotive vehicle and managing information associated with the delivery of each stored item. 

	Skaaksrud in view of Gil/Burch does not explicitly teach a feature for dividing the set based at least in part on a number of the plurality of ADUs that are available.

	However, Banvait teaches the following:
	Divide the set, based at least in part […] on a number of the plurality of ADUs that are available […];
	Banvait teaches “an autonomous vehicle may be scheduled to perform deliveries in a specific geographic region and the identification component 602 may identify packages to be delivered in that geographic area” (¶ [0038]); “The drones may dock, attach, or rest inside the vehicle, such as within a cargo area or other compartment” (¶ [0013]); “a control system for an automated vehicle may include an identification component, a delivery route component, a control component, and a release component” (¶ [0012]); “the delivery route component 604 may determine a delivery route that optimizes delivery based on the use of one or more aerial vehicles that can selectively depart from the autonomous delivery vehicle (which may be a ground vehicle) to carry packages to specific delivery locations.” (¶ [0039]); “FIG. 4 is a schematic diagram illustrating a method 400 for generating a delivery route” (¶ [0030]); “method 400 begins and delivery locations 402, drone information 404, payload capability 406, and/or other information may be provided to a route generation algorithm or model […] Based on the provided information, the route generation algorithm or model 408 generates a delivery route 410 […] The drone information 404 may include information about a number of drones to be used during delivery” (¶ [0031]); “release component 608 is configured to determine timing for release of one or more automated aerial vehicles during navigation of the delivery route […] the release component 608 may generate a control signal to send a wired or wireless message to an aerial vehicle to depart from a cargo area with a package for delivery” (¶ [0044]); “the release component 608 may provide a message to an aerial vehicle (e.g., using a wireless 
	Thus, Banvait teaches a system including an autonomous vehicle that is scheduled to perform a set of deliveries in a specific geographic region, where a control system of the autonomous vehicle may identify packages to be delivered in the geographic region. Further, the autonomous vehicle may dock a plurality of drones to perform deliveries from the vehicle and the control system may generate an optimized route for the autonomous vehicle based, in part, upon the number of drones to be used for the deliveries. Further, a human may also be used to deliver packages from the autonomous vehicle, where the “packages may be loaded into the autonomous delivery vehicle an order such that the human can manually access the packages to be delivered from first to last according to the route” (see ¶ [0013]). Further, the control system may generate and transmit messages to each of the drones indicative of which package is to be delivered by each respective drone along the optimized route; equivalent to dividing the set, based at least in part on a number of the plurality of ADUs that are available.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Skaaksrud in view of Gil/Burch with the teachings of Banvait by incorporating a feature for dividing a set of scheduled deliveries assigned to an autonomous vehicle in a specific geographic region based on a predetermined number of drones docked in the autonomous vehicle, as taught by Banvait, into the system of  Skaaksrud in view of Gil/Burch that is configured to generate dispatch plans associated with each parcel stored in a hybrid delivery vehicle. One of ordinary skill in the art would have been motivated to make this modification when one considers that incorporating a feature for dividing a set of scheduled deliveries based on a number of available drones within an autonomous delivery vehicle “may result in a shorter or quicker completion of a package delivery route” (¶ Banvait. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Banvait are compatible with the system of Skaaksrud in view of Gil/Burch as they share capabilities and characteristics; namely, they are both systems directed to delivering packages by an autonomous vehicle and dividing a set of scheduled deliveries between an onboard human and plurality of UAVs. 


Regarding claim 16, Skaaksrud in view of Gil/Burch/Banvait teaches the limitations of claim 15. Furthermore, Skaaksrud teaches the following: 
 Receiving, from the first ADU, a signal indicating that the first item transaction is complete. In the follow citation, Skaaksrud discloses a node from an autonomous vehicle transmitting a verification method to a server that is in connection with the courier vehicle, wherein the message confirms the package was delivered. 
¶ [1335] "The system generally comprises three nodes—a first node associated with a courier transport vehicle, a second node associated with the package, and a third node integrated as part of an autonomous vehicle related to the courier transport vehicle." 
¶ [1340] "Thereafter, the third node may be further operative to transmit a verification message to the server, where the verification message confirms that the package was dropped off at the transaction location."
Skaaksrud in view of Gil does not explicitly teach that the autonomous vehicle’s return location is different from the departure location or sending a signal to the autonomous vehicle indicating the return location. 
Gil teaches an unmanned aerial vehicle may be dispatched to perform a delivery and may return to the delivery vehicle and land while the vehicle is in motion based on determining the predetermined route of the delivery vehicle and receiving the location of the delivery vehicle, equivalent, to an ADU return location being different from the first ADU departure location and sending a signal to the ADU indicating the first ADU return location. Further, the UAV of Gil may be instructed to follow the delivery vehicle along a route until it comes to a stop, where the UAV then receives a signal to land on the vehicle. 
“a UAV 100 may be dispatched from a vehicle to a delivery point/location or a pick-up location, and upon delivery or pick-up of a parcel, the UAV 100 returns to the vehicle 10 […] the UAV computing entity 808 navigates the UAV 100 to the vehicle 10 […] the UAV computing entity 808 may communicate with the delivery vehicle computing entity 810 and/or the central computing entity 802 to determine the location of the vehicle 10 and/or the planned route of the vehicle 10” (¶ [0436]). 
“the UAV computing entity 808 may command the UAV 100 to land to the vehicle 10 while the vehicle 10 is in motion” (¶ [0439]). 
“the vehicle 10 may predictably move along a predetermined/configurable route, such that the movement of the vehicle 10 can be accurately predicted […] the UAV 100 may land on the vehicle 10 while the vehicle 10 is in motion” (¶ [0249]).
“while the vehicle 10 is in motion, and the UAV computing entity 808 may command the UAV 100 to navigate and follow the vehicle 10 at a predetermined/configurable distance from the vehicle 10 until the vehicle comes to a stop […] the delivery vehicle 810 may send a signal to the UAV computing entity 808 when the vehicle 10 is stopped or parked, such that the UAV computing entity 808 may command the UAV 100 to land to the vehicle 10.” (¶ [0438]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Skaaksrud with the teachings of Gil by including a feature for allowing a plurality of UAVs to be dispatched from a delivery vehicle and return to the delivery vehicle based on receiving location information of the delivery vehicles as the delivery vehicle continues traversing a predetermined route, as taught by Gil, into the system of Skaaksrud comprising a carrier vehicle that may dispatch autonomous vehicles to perform package deliveries. One of ordinary skill in the art would have been motivated to make this modification when one considers “UAVs-based deliveries, particularly from a mobile hub in the form of a delivery vehicle, enable greater flexibility in package routing and fleet management” (¶ [0111]), as suggested by Gil. Further, one of ordinary skill in the art would have recognized that the teachings of Gil are compatible with the system of Skaaksrud as they share capabilities and characteristics; namely, they are both systems directed to dispatching autonomous vehicles from a delivery vehicle to perform package deliveries

Regarding claim 17, Skaaksrud in view of Gil/Burch/Banvait teaches the limitations of claim 15. Furthermore, Skaaksrud teaches the following: 
The first item transaction comprises a delivery. In the following citations, Skaaksrud discloses an autonomous vehicle performing a delivery. 
¶ [1319] "The use of an autonomous vehicle for package pickup and delivery..." 
¶ [1322] "autonomous vehicle 6700 may be deployed from the courier transport vehicle 6910 and travel to and from a transaction location (e.g., a pickup location, address, designated area for dropping off packages, and the like)."
The method further comprising: based at least in part on the mothership manifest, causing an automated loading mechanism of the mothership to retrieve a first item from a storage location within the mothership. In the following citations, Skaaksrud discloses a loading scheme that is made according to a delivery schedule (similar to a mothership manifest) and a courier vehicle that may use a robotic arm to load packages onto an autonomous vehicle from storage units in the courier vehicle. 
¶ [0539] "In another embodiment, such shipping information may be used to create a loading scheme to help organize where to locate or relocate the node-enabled packages. Thus, the location or relocation of the node-enabled package within the vehicle may be determined according to a loading scheme. In more detail, such a loading scheme may be related to an anticipated delivery schedule... "
¶ [0530] "Within exemplary vehicle 9300, packages may be placed, stored, and organized within different storage devices or units, such as storage unit A 9305 or storage unit B 9310."
¶ [0531] "Vehicle master node 9315 is shown operative to communicate with server 100 over a longer-range communication interfaces and operative to communicate with other nodes, such as master node 9320 associated with storage unit A 9305, master node 9325 associated with storage unit B 9310..."
¶[1286] "the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.). "
Causing the automated loading mechanism to load the item onto the first ADU. In the following citation, Skaaksrud discloses a courier vehicle loading an autonomous vehicle. 
¶ [1286] "the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.). "

Regarding claim 18, Skaaksrud in view of Gil/Burch/Banvait teaches the limitations of claim 15. Furthermore, Skaaksrud teaches the following: 
The first item transaction comprises a pick-up. In the following citations, Skaaksrud discloses an autonomous vehicle performing a pick-up. 
¶ [1319] "The use of an autonomous vehicle for package pickup and delivery..." 
¶ [1322] "autonomous vehicle 6700 may be deployed from the courier transport vehicle 6910 and travel to and from a transaction location (e.g., a pickup location, address, designated area for dropping off packages, and the like)."
Subsequent to the mothership receiving the first ADU: causing an automated loading mechanism of the mothership to retrieve a first item from the first ADU. In the following citation, Skaaksrud discloses a central vehicle that uses articulating mechanisms to unload packages returning autonomous vehicles, similar to a mothership retrieving a first item from an ADU.
¶ [1286] "the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.). "
Causing the automated loading mechanism to place the first item into a storage location within the mothership. In the following citations, Skaaksrud discloses a node-enabled storage system on a delivery vehicle and an articulating mechanisms to unload the autonomous vehicles as they return. 
¶ [1286] "the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.). "
¶ [0530] "Within exemplary vehicle 9300, packages may be placed, stored, and organized within different storage devices or units, such as storage unit A 9305 or storage unit B 9310."

claim 19, Skaaksrud in view of Gil/Burch/Banvait teaches the limitations of claim 15. Furthermore, Skaaksrud in view of Gil/Burch does explicitly teach an autonomous delivery vehicle being selected from one or more ADUs based on the battery charge status of the ADUs. 
However, Banvait teaches the following: 
The first ADU is selected from the plurality of ADUs based at least in part on a battery charge status of the first ADU.
Banvait teaches “the release time generation algorithm or model 506 may generate and/or select one or more release times 508 for aerial vehicles to depart from an autonomous ground vehicle for delivery to delivery locations […] the release times may be selected so that aerial vehicles have sufficient flight range to perform the delivery and return trip to the ground vehicle, based on remaining battery power, or other flight range information.” (¶ [0035]); “The release component 608 is configured to determine timing for release of one or more automated aerial vehicles during navigation of the delivery route. […] The release component 608 may determine the release time based on a current or predicted charge or fuel level […] For example, heavier packages may take significantly more fuel or battery power to fly the same distance as a lighter package” (¶ [0044]). 
Thus, Banvait teaches a system comprising a release component that may determine when to dispatch an aerial vehicle among the plurality of aerial vehicles stored within an autonomous ground vehicle (equivalent to a first ADU selected from the plurality of ADUs) based on the remaining battery power, current charge, or predicted charge level associated with the aerial vehicles; equivalent to the first ADU is selected from the plurality of ADUs based at least in part on a battery charge status of the first ADU.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Skaaksrud in view of Gil/Burch with the teachings of Banvait by incorporating a feature determining when to dispatch an aerial Banvait, into the system of Skaaksrud in view of Gil/Burch that is configured to dispatch autonomous delivery vehicles from a central courier vehicle to perform deliveries. One of ordinary skill in the art would have been motivated to make this modification when one considers “heavier packages may take significantly more fuel or battery power to fly the same distance as a lighter package” (¶ [0044], Banvait), such that an aerial vehicle with an appropriate amount of battery power may be utilized to perform the delivery, as suggested by Banvait. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud U.S. Publication No. 2015/0349917, hereafter known as Skaaksrud, in view of Gil U.S. Publication No. 2017/0313421, hereafter known as Gil, in further view of Burch et al. U.S. Publication No. 2016/0239802, hereafter known as Burch, in further view of Banvait et al. U.S. Publication No. 2019/0220819, hereafter known as Banvait, in further view of New Atlas “Horsefly delivery drone would use a van as its base-on-the-go”, hereafter known as New Atlas.

Regarding claim 4, Skaaksrud in view of Gil/Burch/Banvait teaches the limitations of claim 3. Further, in the following citations, Skaaksrud teaches a delivery schedule, similar to a manifest, and a courier vehicle with a master-node computing device, similar to the control computer on the mothership, and communicating shipment information to node enabled devices such as autonomous vehicles and package-handler user devices, similar to a first and second set of item transactions. 
¶ [1321] "courier transit vehicle 6910 has a courier transit vehicle mobile master node 6915, such as that illustrated in FIG. 69A. Such a master node 6915 on board the vehicle 6910 allows master node to… deliver shipment information to the node-enabled."
¶ [0539] “such shipping information may be used to create a loading scheme …such a loading scheme may be related to an anticipated delivery schedule…”
¶ [0145] "an exemplary master node is a device having a processing or logic unit…memory accessible by the processing unit..."
¶ [0536] “generate a location message regarding where the node-enabled package is located within the vehicle based upon the determined location of the node. Such a message may be displayed to a user (e.g., logistics personnel that handle packages being shipped) on a user interface of a node or user access device operating as a node (e.g., smartphone or smart wearable device).”
Skaaksrud in view of Gil/Burch/Banvait does not explicitly teach the indication of stop locations for item transactions. However, in the following citations, New Atlas discloses a delivery driver periodically making stops to prepare an aerial vehicle for a transaction and the delivery driver subsequently continues en route to make their own deliveries. This is similar to making stops associated with a first and second set of item transactions. 
"The UAV (unmanned aerial vehicle) is known as the HorseFly, as it would be paired to a larger ground-based vehicle...Drivers would make deliveries by road as usual, but they would also periodically stop to load their HorseFly up with individual packages...The driver would then continue making their own deliveries, without waiting for the UAV to return. Once it had made its delivery, the HorseFly would use GPS to determine the van's current location, and then proceed to meet back up with it there...."
New Atlas, comprising periodically making stops associated with both manual and aerial delivery, to the known device of Skaaksrud in view of Gil/Burch/Banvait, a node enabled- delivery system comprising a delivery schedule for both autonomous and manual delivery, would have yielded predictable results and resulted in an improved system. The known technique of New Atlas is applicable to the system of Skaaksrud in view of Gil/Burch/Banvait as they both share similar capabilities and characteristics, namely, they are directed to autonomous delivery vehicles departing and returning to a central delivery vehicle. It would have been recognized that applying the technique of New Atlas to the teachings of Skaaksrud in view of Gil/Burch/Banvait would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the stopping of a central delivery vehicle according to a delivery schedule in similar delivery systems. Further, applying a feature that indicates when a delivery vehicle should stop to allow for manual or autonomous delivery according to a schedule to the system of Skaaksrud in view of Gil/Burch/Banvait  would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the delivery driver to complete their scheduled deliveries faster by allowing for an autonomous vehicle to complete a portion of the deliveries per stop while the driver completes another portion, thus reducing idle time and mileage.     

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud U.S. Publication No. 2015/0349917, hereafter known as Skaaksrud, in view of Gil U.S. Publication No. 2017/0313421, hereafter known as Gil, in further view of Burch et al. U.S. Publication No. 2016/0239802, hereafter known as Burch, in further view of Banvait et al. U.S. Publication No. 2019/0220819, hereafter known as Banvait, in further view of Harvey Publication No. 2015/0379468, hereafter known as Harvey. 
claim 5, Skaaksrud in view of Gil/Burch/Banvait teaches the limitations of claim 1. As discussed above, Skaaksrud teaches a courier vehicle that functions as a mobile base for autonomous vehicles, where the courier vehicle may be a van or truck (¶ [1286]). Skaaksrud in view of Gil/Burch does not explicitly teach a courier vehicle having a driver or manual driving controls to provide a means for an operator to operate said central vehicle. However, Harvey teaches the following:
The mothership further comprises manual driving controls to provide a means for an operator to operate the mothership along the item route. In the following citation, Harvey discloses that a primary delivery vehicle may have a driver. One of ordinary skill in the art would recognize that this is similar to a mothership having manual driving controls allowing an operator to operate the mothership along a route. 
 [0028] “The parcel or multiple parcels are loaded onto a primary vehicle…The primary delivery vehicle may be autonomous or it may have a driver." 
[0038] “The parcel is transferred to a secondary delivery vehicle…the secondary delivery vehicle may be carried along with the parcel by the primary delivery vehicle…”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that applying the known technique of Harvey, of having a driver for a primary vehicle, to the known device of Skaaksrud in view of Gil/Burch/Banvait, a node enabled- delivery system comprising a courier delivery vehicle as a base for autonomous delivery vehicles, would have yielded predictable results and resulted in an improved system. The known technique of Harvey is applicable to the combination of Skaaksrud in view of Gil/Burch as they both share similar capabilities and characteristics, namely, they are directed to autonomous delivery vehicles departing and returning to a central Harvey to the teachings of Skaaksrud in view of Gil/Burch would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a driver and manual controls to a primary delivery vehicle in similar delivery systems. Further, incorporating manual driving controls and an operator to the combined system of Skaaksrud in view of Gil/Burch would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for human control of a central delivery vehicle where the human operator is capable of making decisions regarding traffic, detours, road conditions, parking, etc., that an autonomous driving system otherwise could not. 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud U.S. Publication No. 2015/0349917, hereafter known as Skaaksrud, in view of Gil U.S. Publication No. 2017/0313421, hereafter known as Gil, in further view of Burch et al. U.S. Publication No. 2016/0239802, hereafter known as Burch, in further view of Banvait et al. U.S. Publication No. 2019/0220819, hereafter known as Banvait, in further view of Bokeno et al. U.S. Publication No. 2016/0200438, hereafter known as Bokeno. 

Regarding claim 12, Skaaksrud in view of Gil/Burch/Banvait teaches the limitations of claim 11. Further, Skaaksrud in view of Gil teaches the limitations of claim 11. Furthermore, Skaaksrud teaches the utilization of aerial vehicles as an autonomous vehicle that performs deliveries from a base courier vehicle (¶ [1278]). Skaaksrud in view of Gil/Burch does not explicitly teach an access portal on the roof of a delivery vehicle to allow the ingress and egress of aerial ADUs.

 However, Bokeno 
The mothership further comprises a roof structure substantially enclosing the freight bay, and wherein the roof comprises an access portal to provide ingress and egress of aerial ADUs. In the following citation, Bokeno discloses a delivery truck that houses delivery drones and has an opening port in the roof and a sliding guard affixed to the roof to protect the aerial vehicle while it is nesting within the vehicle. This is similar to an access portal on the roof of a mothership providing ingress and egress of an aerial ADU.  
¶ [0006] “One embodiment of this invention utilizes a delivery van with an opening port in the roof…”
¶ [0013] “FIG. 2 is a perspective view of one embodiment of this invention of a delivery vehicle with the UAS/UAV landing system installed with a sliding debris guard affixed to the roof of the delivery vehicle to protect the UAS/UAV while it is in the nesting position within the vehicle”
Refer to Figures 2, 4, 5, 9, and 10 for the ingress and egress of the disclosed aerial vehicle. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an access portal on the roof of a delivery vehicle for the purpose of allowing an aerial delivery vehicle to depart and return from said delivery vehicle as in the invention of Bokeno being executed by the combined system of Skaaksrud in view of Gil/Burch/Banvait.  One would be motivated to modify of the system of Skaaksrud in view of Gil/Burch/Banvait with the teachings of Bokeno when one considers that it would allow the delivery vehicle to dispatch unmanned aerial vehicles to perform deliveries to remote areas or longer distances, resulting in lower operating costs and fuel savings, as taught by Bokeno (¶ [0008]) over the combination of Skaaksrud in view of Gil/Burch.

Regarding claim 13, Skaaksrud in view of Gil/Burch/Banvait/Bokeno teaches the limitations of claim 12. Further, Skaaksrud in view of Gil/Burch/Banvait/Bokeno teaches the limitations of claim 12. Furthermore, Skaaksrud teaches the following: 
The robotic arm is further configured to position an item for pick-up by an ADU via the access portal. In the following citations, Skaaksrud discloses a central vehicle with a robotic arm that positions a package that is being picked up by an autonomous vehicle, onto said autonomous vehicle. This is similar to positioning an item being picked up by an ADU. 
 ¶ [1286] " the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.). "
Skaaksrud in view of Gil/Burch/Banvait does not explicitly teach an access portal through which it may load autonomous vehicles. However, in the following citations, Bokeno teaches allowing an operator inside a delivery vehicle to place a package in the loading mechanism of the UAV while it is nested in the access portal on the roof of the delivery vehicle.  
¶ [0006] “ One embodiment of this invention utilizes a delivery van with an opening port in the roof, along with associated launching and retrieval hardware, configured in such a way as to allow an operator to load a package into the payload compartment of the UAS/UAV from inside the delivery vehicle.”
¶ [0017] “FIG. 6 is a partial cross-sectional view of the UAS/UAV in its docked position in the delivery vehicle with the UAS/UAV package holding mechanism in the open position and the landing platform in the lowered position to accept a package for loading into the UAS/UAV;”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Skaaksrud in view of Gil/Burch/Banvait with the teachings of Bokeno by including an access portal on the roof of a delivery vehicle for the purpose of allowing an articulating robotic arm from the central delivery vehicle to help position and load aerial delivery vehicles through said roof access portal as in the invention of Bokeno being executed by the combined system of Skaaksrud in view of Gil/Burch/Banvait . One of ordinary skill in the art would have been motivated to modify the combination of Skaaksrud in view of Gil/Burch/Banvait with the teachings of Bokeno when one considers that it would allow a central delivery vehicle to help load aerial delivery vehicles positioned on the roof of said delivery vehicle and subsequently dispatch said aerial delivery vehicles to perform deliveries to remote areas or longer distances, resulting in lower operating costs and fuel savings, as suggested by Bokeno (¶ [0008]).

Regarding claim 14, Skaaksrud in view of Gil/Burch/Banvait /Bokeno teach the limitations of claim 13. Furthermore, Skaaksrud teaches the following: 
Wherein the robotic arm is further configured to retrieve an item from an ADU via the access portal and store the item in the item storage system. In the following citations, Skaaksrud discloses a central vehicle with a robotic arm that may help unload an autonomous vehicle as they return to the central vehicle. Further, packages may be stored and organized in node-enabled storage units. 
 ¶ [1286] " the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.). "
¶ [0530] "Within exemplary vehicle 9300, packages may be placed, stored, and organized within different storage devices or units, such as storage unit A 9305 or storage unit B 9310."

Skaaksrud does not explicitly teach an access portal through which it may unload autonomous vehicles. However, in the following citations, Bokeno teaches a delivery vehicle with an access portal on the roof that allows an aerial vehicle with a package holding mechanism to nest within said delivery vehicle.  
¶ [0006] “ One embodiment of this invention utilizes a delivery van with an opening port in the roof, along with associated launching and retrieval hardware, configured in such a way as to allow an operator to load a package into the payload compartment of the UAS/UAV from inside the delivery vehicle.”
¶ [0017] “FIG. 6 is a partial cross-sectional view of the UAS/UAV in its docked position in the delivery vehicle with the UAS/UAV package holding mechanism in the open position and the landing platform in the lowered position to accept a package for loading into the UAS/UAV;”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Skaaksrud in view of Gil/Burch/Banvait with the teachings of Bokeno by including an access portal on the roof of a central delivery vehicle for the purpose of allowing an articulating robotic arm from the central delivery vehicle to help retrieve and unload aerial delivery vehicles through said roof access Bokeno being executed by the combined system of Skaaksrud in view of Gil/Burch/Banvait.  One of ordinary skill in the art would have been motivated to modify of the combination of Skaaksrud in view of Gil/Burch/Banvait the teachings of Bokeno when one considers that it would allow a central delivery vehicle to help unload aerial delivery vehicles positioned on the roof of said delivery vehicle so that said aerial delivery vehicles may be more quickly dispatched to perform deliveries to remote areas or longer distances, resulting in lower operating costs and fuel savings, as suggested by Bokeno (¶ [0008]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud U.S. Publication No. 2015/0349917, hereafter known as Skaaksrud, in view of Gil U.S. Publication No. 2017/0313421, hereafter known as Gil, in further view of Burch et al. U.S. Publication No. 2016/0239802, hereafter known as Burch, in further view of Banvait et al. U.S. Publication No. 2019/0220819, hereafter known as Banvait, in further view of Jamjoom et al. U.S. Patent No. 9,792,576, hereafter known as Jamjoom. 

	Regarding claim 20, Skaaksrud in view of Gil/Burch/Banvait teaches the limitations of claim 15. Furthermore, Skaaksrud teaches the following:
Communicating a second item transaction of the second set to the first ADU. In the following citation, Skaaksrud 
¶ [1326] "For example, as shown in FIG. 69A, courier transport vehicle master node 6915 may receive and download shipping information on a package to be picked up (if the logistics transaction is a pick up operation for autonomous vehicle 6700) from server 100, and then provide that shipping information to mobile master node 6725 in vehicle 6700."
At a second ADU departure location, causing the first ADU to leave the mothership to execute the second item transaction. In the following citation, Skaaksrud discloses an autonomous vehicle being deployed from a courier vehicle to perform a package transaction. As discussed above, one of ordinary skill in the art would recognize that that such an autonomous vehicle can perform a first, second, third, etc. package transaction per delivery schedule, similar to an ADU executing a second item transaction. 
¶ [1322] “Autonomous vehicle 6700 may be deployed from the courier transport vehicle 6910 and travel to and from a transaction location (e.g., a pickup location, address, designated area for dropping off packages, and the like) where the vehicle 6700 may pick up or drop off a package. “

Skaaksrud in view of Gil/Burch/Banvait does not teach the determination that battery charge level of an ADU is greater than or equal to a predetermined threshold. However, Jamjoom teaches the following:
Subsequent to causing the mothership to receive the first ADU: determining that a battery charge level of the first ADU is greater than or equal to a predetermined threshold. In the following citations, Jamjoom discloses that a delivery truck has retractable roof enabling a drone to land inside 
Col. 7 lines 7-16 "The truck or the like may have a retractable roof enabling the drone to land inside of it…The truck or the like may be equipped with a battery charging station such that each subsequent drone flight is performed with a fully-charged battery."

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that applying the known technique of Jamjoom, wherein a determination is made whether an aerial delivery vehicle has a battery life that meets a predetermined threshold, to the known device of the combination of Skaaksrud in view of Gil/Burch/Banvait, a node enabled- delivery system comprising a courier delivery vehicle as a base for autonomous delivery vehicles, would have yielded predictable results and resulted in an improved system. The known technique of Jamjoom is applicable to the combination of Skaaksrud in view of Gil/Burch/Banvait as they both share similar capabilities and characteristics, namely, they are directed to autonomous delivery vehicles, including aerial delivery vehicles, departing and returning to a central delivery vehicle. It would have been recognized that applying the technique of Jamjoom to the teachings of the combination of Skaaksrud in view of Gil/Burch/Banvait would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate considerations for battery life of autonomous aerial vehicles in similar delivery systems. Furthermore, incorporating a function that determines that an aerial delivery vehicle has a fully-charged battery and meets a predetermined threshold with the combined system of Skaaksrud in view of Gil/Burch/Banvait would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a capable aerial delivery vehicle . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See ¶ [0099], Burch. 
        2 See ¶ [0099], Burch.